        Case 8:17-cv-03465-TDC Document 145 Filed 02/26/21 Page 1 of 17



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND



 RONY DESIR,

        Plaintiff,

        V.
                                                         Civil Action No. TDC-17-3465

 UNITED STATES OF AMERICA,

        Defendant.




                                 MEMORANDUM OPINION


       Plaintiff Rony Desir filed this civil action against the United States of America ("the

Government") under the Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§ 2671-2680 (2018),

based on a motor vehicle accident on August 29, 2014 in New York in which the vehicle he was

driving was struck fi-om the rear by a car operated by a United States Secret Service agent. After

a seven-day bench trial in November 2020,the Court found in favor ofDesir on liability and made

a preliminary finding of damages, subject to post-trial briefing. Having reviewed the submitted

briefing on damages,the Court finds that no hearing is necessary. See D. Md.Local R. 105.6. For

the reasons set forth below,the Court will revise the damages award.

                                       BACKGROUND

       After the bench trial, for the reasons stated on the record on November 19,2020,the Court

issued a preliminary finding of the following damages:

       1.     Past Medical Expenses in the amount of $679,043, reduced by collateral source

               offsets to $62,883;

       2.      Future Medical and Life Care Expenses in the amount of$866,566;
        Case 8:17-cv-03465-TDC Document 145 Filed 02/26/21 Page 2 of 17



       3.      Past Lost Earnings in the amount of$197,516;

       4.      Future Lost Earnings in the amount of $403,964;

       5.      Past Pain and Suffering in the amount of $400,000; and

       6.      Future Pain and Suffering in the amount of$800,000.

       The parties have since submitted post-trial briefing on how the damages award should be

adjusted. At the outset, the parties agree that incurred medical expenses paid by Medicare and

subject to a Medicare lien, which currently total $22,145, should not be offset, and that the amount

may increase if Medicare asserts an additional lien. The parties also agree that collateral source

offsets should reduce Desk's future lost earnings by $154,482, resulting in an award of$249,482.

Throughout the Court's analysis, including in calculating the final damages award amounts, the

Court will round values to the nearest whole number.


                                          DISCUSSION


       As remaining disputes, the parties disagree on the amount of damages that should be

awarded for past medical expenses. Specifically,they disagree on whether and how much damages

should be awarded for(1)treatment by or paid for by Kaiser Permanente("Kaiser");(2)treatment

by University Place Orthopaedics LLP ("University Place")in New York;(3)treatment reflected

in unpaid bills incurred while Desir was a Medicare recipient; and(4)treatment reflected in unpaid

bills issued to Desir by various other medical providers. On lost earnings, the parties disagree on

the amount that Desk's past lost earnings should be offset by collateral sources and whether the

Court should deduct federal income taxes from the award offuture lost earnings.

I.     Legal Standards

       The parties agree that New York law applies to this FTCA action. See 28 U.S.C. §

1346(b)(1) (stating that under the FTCA, the United States may be "liable to the claimant in
        Case 8:17-cv-03465-TDC Document 145 Filed 02/26/21 Page 3 of 17



accordance with the law ofthe place where the act or omission occurred"); Cibula v. United States,

551 F.3d316,319(4thCir. 2009)(quoting28 U.S.C. § 1346(b)(1)).

        New York law allows a plaintiffin a motor vehicle personal injury suit to recover damages

for medical "expenses incurred." N.Y. Ins. Law § 5102(a)(1)(McKinney 2020); see also id. §

5104(a)(providing the cause of action). For the reasons stated on the record during the bench trial

session on November 19,2020,the Court has found that a plaintiffincurs a medical expense when

the plaintiff becomes obligated to pay it, regardless of whether the plaintiff or another entity later

pays the expense. 11/19/20 Trial Tr. at 24-25, EOF No. 130.

        Under New York law, once an adjudicator makes an initial determination of liability and

damages in a personal injury suit, the damages award is adjusted based on offsets from collateral

sources. See N.Y. C.P.L.R.§ 4545(McKinney 2020). When a plaintiffseeks damages for medical

care or lost earnings, evidence is admissible "to establish that any such past or future cost or

expense was or will, with reasonable certainty, be replaced or indemnified, in whole or in part,

from any collateral source, except for life insurance and those payments as to which there is a

statutory right of reimbursement." Id. For any expense that a court finds "was or will, with

reasonable certainty, be replaced or indemnified" by a collateral source, such as insurance, the

court "shall reduce the amount of the award by such finding, minus" the cost to the plaintiff of

premiums paid or necessary to maintain the insurance or other collateral source. Id. The

"reasonable certainty" standard is equivalent to a "clear and convincing evidence" standard and

requires that it be "highly probable" that a collateral source has or will pay for an expense the

plaintiffincurred. Kihl v. Pfeffer, 848 N.Y.S.2d 200,207(N.Y. App.Div.2007)(collecting cases).
        Case 8:17-cv-03465-TDC Document 145 Filed 02/26/21 Page 4 of 17



II.     Past Medical Expenses

        Desir has now clarified that he seeks a total of $258,609 in past medical expenses,

consisting of(1) $183,624 for medical expenses relating to Kaiser Permanente;(2) $22,145 for

expenses paid by Medicare;(3) $14,348 billed by University Place for treatment by Dr. Steven

Sheskier; and(4)$38,493 in other medical expenses for which he still has an outstanding balance.

        A.     Kaiser Permanente


        After trial, the Court initially included in its damages calculation $202,033 as the amount

of medical expenses charged by Kaiser, Desk's insurer and primary medical care provider during

the majority ofthe relevant events, but concluded that the full amount would be removed from the

preliminary damages award because it was offset by a collateral source, namely. Kaiser. The Court

reached this conclusion because the submitted records appeared to reflect that Kaiser had paid all

ofthose expenses in full.

       Desir seeks that the final damages award include compensation for $183,624 ofthe Kaiser

medical expenses, because Kaiser currently has a lien against him in that amount for expenses it

paid for medical care arising fi:om the August 29, 2014 accident, so he continues to be obligated

to pay those expenses. Before trial, the parties stipulated that "Kaiser asserts a subrogation claim

for past medical expenses in the amount of $183,623.64." Joint Proposed Pretrial Order at 16,

ECF No. 101. The Government, however, argues that although Desk incurred the medical

expenses, Kaiser's payment of those expenses constitutes an offsetting collateral source, and

Kaiser's lien does not render the prior payment of expenses subject to a "statutory right of

reimbursement" such that it would not be treated as a collateral source under N.Y. C.P.L.R. §

4545(a). The Government urges, in effect, that although Desir is liable to Kaiser for the lien, he
        Case 8:17-cv-03465-TDC Document 145 Filed 02/26/21 Page 5 of 17



should not receive damages to pay that lien and instead should have to find the money on his own.

This assertion is incorrect for two reasons.

        First, where the vast majority of the medical care at issue was provided by Kaiser

physicians and health care providers, the submitted Kaiser itemized statement report, Exhibit 25,

on its face lists only charges for services by Kaiser providers, and no evidence was provided ofthe

total amount of actual payments made by Kaiser to third-party medical providers, it is not at all

clear that the Kaiser report showing no current balance proves that Kaiser actually paid these

expenses such that it acted as a collateral source. Rather, the records could be fairly construed as

an itemization of services for internal accounting purposes which, when combined with the lien,

establishes a "future cost or expense" owed by Desir upon receipt of any judgment, absent a

collateral source.   See N.Y. C.P.L.R. § 4545(a). The Government, which has the burden to

establish collateral sources, has never established that there was any point at which there was

"reasonable certainty" that Kaiser had truly "replaced or indemnified" the medical expenses,

because there is no evidence that Kaiser ever conceded that Desir is no longer obligated to pay

them. Id. As such,the Kaiser itemized statement report and the lien collectively reflect that Desir

continues to be obligated to pay the Kaiser medical expenses, such that Kaiser's purported

payments do not constitute a collateral source.

        Second, even if Kaiser's apparent payment of its own medical providers is properly

classified as a collateral source, Kaiser has a "statutory right of reimbursement" such that the

damages award should not be offset by the amount of the lien. As noted above, under New York

law,past medical expenses are not reduced by payments from a collateral source ifthat source has

"a statutory right of reimbursement." N.Y. C.P.L.R. § 4545(a). Here, it is undisputed that Desir's

Kaiser health insurance was provided through his wife, a federal employee,such that it was subject
        Case 8:17-cv-03465-TDC Document 145 Filed 02/26/21 Page 6 of 17



to a contract with the United States Office of Personnel Management("0PM") pursuant to the

Federal Employees Health Benefits Act ("FEHBA"), 5 U.S.C. §§ 8901-8914 (2018). 0PM

requires that, through a contract with their policyholders, FEHBA insurers such as Kaiser must

maintain a right of subrogation or reimbursement and provide benefits "on the condition" that the

insurer "may pursue and receive subrogation and reimbursement recoveries pursuant to the

contract." 5 C.F.R. § 890.106(b)(2) (2020). This requirement is imposed for good reason:

FEHBA insurer recoveries "translate to premium cost savings for the federal government and

FEHB enrollees." Federal Employees Health Benefits Program; Subrogation and Reimbursement

Recovery, 80 Fed. Reg. 29203-01 (May 21, 2015). 0PM estimated that in 2014 alone, FEHBA

insurers recovered "approximately $126 million" through this system of reimbursement and

subrogation. Id.

        Significantly, the FEHBA provides that these contractual subrogation and reimbursement

requirements "supersede and preempt" state laws that would otherwise bar such recovery. 5

U.S.C. § 8902(m)(l); Coventry Health Care ofMo., Inc. v. Nevils, 137 S. Ct. 1190, 1194 (2017)

(upholding the preemption provision of 5 U.S.C. § 8902(m)(l) and holding that it is compatible

with the Supremacy Clause of the United States Constitution). In Nevils, the United States

Supreme Court specifically held that it was the federal statute, the FEHBA, that gave contract

terms adopted pursuant to the FEHBA preemptive force, and noted that many federal statutes leave

the "context-specific force of the preemption to contractual terms." Nevils, 137 S. Ct. at 1198.

Where the FEHBA has effectively granted the force of a federal statute to contractual subrogation

and reimbursement terms adopted pursuant to the FEHBA, the Court finds that the FEHBA

provides a federal statutory right ofreimbursement to Kaiser, and that the right applies to Kaiser's

lien against Desir. See Calingo v. Meridian Resource Co., LLC, No. 11-CV-628(VB), 2013 WL
        Case 8:17-cv-03465-TDC Document 145 Filed 02/26/21 Page 7 of 17



1250448, at *1, *4 (S.D.N.Y. Feb. 20, 2013)(holding that an insurer of a federal employee and

his spouse under the FEHBA, by virtue of a contractual right to reimbursement, had a statutory

right of reimbursement under 5 U.S.C. § 8902(m)(l) that preempted a conflicting provision in

N.Y. Gen. Oblig. § 5-335). Accordingly,the Kaiser medical expenses are not subject to offset by

a collateral source.


       A contrary reading, which would preclude plaintiffs like Desir from recovering damages

in order to satisfy a lien imposed pursuant to such a subrogation or reimbursement clause, would

lead to the perverse result that a plaintiff who succeeds in holding a defendant liable would not be

able to recover for medical expenses it remains obligated to pay, and that a FEHBA insurer may

be unable to secure reimbursement for its payment of medical expenses even when a financially

viable defendant has been found liable, with adverse financial implications for the federal

government.

       Lastly, the Government also argues that even if Desir may receive damages relating to the

Kaiser medical expenses, the amount should be less than $183,624 because "not all ofthe medical

services provided by Kaiser relate to" the injuries for which the Government is liable. Def.'s

Opp'n at 7, ECF No. 136. At trial, however, Dr. Paul Christo testified that the Kaiser records

reflected medical expenses reasonably related to the August 29, 2014 accident, and the

Government has offered no contrary evidence or calculations upon which to base any reduction.

Moreover, where Kaiser recorded total treatment expenses of $202,033 but seeks less here, the

lien amount fairly reflects the costs of treatment for Desir's injuries stemming from the accident.

The Court will therefore award Desir $183,624 in past medical expenses relating to Kaiser.
        Case 8:17-cv-03465-TDC Document 145 Filed 02/26/21 Page 8 of 17



       B.      Medicare


       Desir became a Medicare Part A recipient in October 2017 and a Medicare Part B recipient

in October 2018. The parties have agreed that by law, Medicare payments do not count as an

offsetting collateral source, because Medicare has a statutory lien allowing it to recover its

payments from the proceeds of the judgment. See 42 U.S.C, § 1395y(b)(2)(2018). The parties

therefore agree that the amount of Medicare's lien, $22,145, should be included in the damages

award. The Court agrees with Desir that ifthe amount of Medicare's lien increases, the increased

amount should be reflected in the damages award as well.

       The Government further asserts that, for those medical bills with outstanding balances

which Desir seeks to have included in the damages award, if the treatment occurred while Desir

was a Medicare recipient, the expenses included in the damages award should be limited to the

amount ofMedicare's statutory lien, on the grounds that"any remaining balance is not recoverable

because there is no obligation" to pay. Def.'s Opp'n at 5. The Government acknowledges,

however, that while "participating provider[s]" may not seek payment beyond what Medicare

directly pays,"non-participating physicians" may seek payment from a patient for the difference

between what Medicare pays and the full expense, subject to a statutory limit. Id. at 4-5 (citing 42

U.S.C. §§ 1395w-4(g)(l)(A)(i),(2)(C)). Even when using a participating provider, a patient may

still encounter out-of-pocket costs such as deductibles and copayments. See Medicare.gov,Lower

costs with assignment, https://www.medicare.gov/your-medicare-costs/part-a-costs/lower-costs-

with-assignment (last visited Feb. 24, 2021) (identifying costs that may still occur with

participating providers); Fed. R. Evid. 201(b)(2). A patient also may use an out-of-network

provider which opted out of Medicare and can therefore charge the entire cost of treatment to the

patient. See id. (explaining "private contracts").
        Case 8:17-cv-03465-TDC Document 145 Filed 02/26/21 Page 9 of 17



       Where there are multiple scenarios under which Desir, as a Medicare recipient, could still

be responsible for certain Medicare expenses,and he has submitted bills with outstanding balances,

it is fair to infer that the medical providers billed in good faith and were not seeking payments

from Desir that they were not authorized to seek. He therefore has met his initial burden to show

that he incurred these expenses. The Government provided no evidence to show that these bills

were improper in that all of these providers were actually obligated to accept only Medicare's

payment without billing Desir for any portion of their services. The Government also has not

shown that there is a "reasonable certainty" that Desir is no longer required to pay these bills

because they are subject to be offset by a collateral source. N.Y. C.P.L.R. § 4545. Thus,the Court

will not reject the additional medical bills solely because Desir was a Medicare recipient at the

time of the services.


       C.      University Place

       In its preliminary damages award, the Court tallied medical expenses charged to Desir by

University Place for the treatment by Dr. Steven Sheskier, who conducted Desir's second ankle

surgery. Although the Government now objects to including these expenses based on a lack of

evidence to show that they were incurred, at trial the Court accepted into evidence Exhibit 46, a

University Place financial statement, which lists charges for treatment by Dr. Sheskier and an

unpaid balance of $14,476 as of December 2015, which undisputedly related to Desir's ankle

injury. Where the Government offered no evidence to show that University Place wrote off the

charges or received payment for the charges from a collateral source, Desir has shown by a

preponderance of evidence that he was obligated to pay those expenses and thus incurred them.

Although Desir has now offered, with his post-trial briefing, documentation that he remains liable

to University Place for $14,348, based on a contractual assignment, the Court need not accept the
        Case 8:17-cv-03465-TDC Document 145 Filed 02/26/21 Page 10 of 17



document to reach this conclusion. The Court will therefore include Desir's request of$14,348 in

University Place expenses in the final damage award.

        D.      Other Medical Expenses

        Desir's request for $38,493 in damages reflected in other medical bills for which he has an

unpaid balance are based on the charges in Exhibits 26, 27, 28, 29, 30, 33, 34, 35, 36, 37, 38, 40,

42,43,44,45,47, and 48. The Government continues to object to including in the damages award

certain of these medical expenses on the grounds that (1) there is no longer an obligation to pay

because the statute oflimitations has run; and(2)there was a lack ofproof of an expense incurred,

including in some instances a lack of proof that the treatment was related to Desir's ankle injury.

               1.      Statute of Limitations


        The Government argues that because the statute of limitations has now expired for some

or all ofthese unpaid medical bills, they do not constitute medical expenses "incurred" under New

York law. This argument, however, provides no basis to conclude that Desir did not actually incur

the expenses, as he was actually obligated to pay them at the time the treatment occurred. Under

New York law, neither the insurance law nor the collateral source offset law recognizes an expired

statute of limitations as a basis to omit from damages an expense otherwise incurred. See N.Y.

Ins. Law § 5102(a)(1); N.Y. C.P.L.R. § 4545. Indeed, the Government itself cites no legal

authority to support its position. At best, the Government is arguing that because Desir has yet to

pay the bills, and the medical providers are now time-barred from bringing a civil action to compel

payment, there is the equivalent of a collateral source replacing the expense such that it should be

offset in full. The Government, however, cannot show that the expiration of the statute of

limitations, while removing an enforcement mechanism, creates a "reasonable certainty" that the

expense has now been "replaced or indemnified." See N.Y. C.P.L.R. § 4545(a). Where there is


                                                10
       Case 8:17-cv-03465-TDC Document 145 Filed 02/26/21 Page 11 of 17



no evidence that these medical providers have actually written off the expenses, the debts remain

owed, and the medical providers can continue to seek to collect them from Desir, including by

referring them to collection agencies with potential adverse consequences for Desir's credit

history, can use them to offset future medical expenses incurred, and can refuse to provide future

medical care to Desir absent payment of the past expenses. Because the statute of limitations has

no bearing on whether medical expenses were actually incurred and do not establish reasonable

certainty that the debts are no longer owed,it does not provide a basis to alter the damages award.

               2.      Lack of Proof


       The Government also argues that Desir did not meet his burden of proof to establish that

the medical expenses with unpaid balances were actually incurred because he did not "testify that

he actually owes any money reflected on" the exhibits related to those providers. Def.'s Opp'n at

3. In its preliminary ruling, however, the Court concluded that the documentary evidence

supported the expenses incurred from all of the medical providers at issue in this category, with

the exception of Bay Surgery Centers and Tower Radiology, which are discussed below. The

Government's argument provides no basis to revisit that conclusion.

       The Government more specifically objects to the expenses listed in Exhibits 26,29,30,40,

44, and 47 on the grounds that Desir "failed to establish that any medical care related to his back

is causally related to the motor vehicle accident." Id. at 6. It does so even though at trial, the

Government stated, in discussing Exhibits 26, 30, 40, 44, and 47,"We do not claim that the

services provided aren't related to Mr. Desk's ankle." 11/4/20 Trial Tr. at 45. In fact, the Court

already considered this issue and included in its preliminary damages award only those medical

expenses it deemed incurred to treat Desir's injuries from the motor vehicle accident, and it already

largely excluded the expenses listed in Exhibit 29(Tower Radiology)and Exhibit 40(Bay Surgery



                                                 11
       Case 8:17-cv-03465-TDC Document 145 Filed 02/26/21 Page 12 of 17



Centers). See infra part II.D.3. The Court included those other damages the Government now

challenges for two reasons.

       First, Desir received treatment for his ankle injury from the providers listed in Exhibits 26,

30, and 44. In addition to his general testimony that the medical bills reflected treatment relating

to Desir's ankle injury, Dr. Christo also specifically testified about assessments of Desir's ankle

by Dr. Eric G. Dawson, whose medical charges are contained in Exhibit 26. Similarly, in Exhibit

30, Andrews Chiropractic Center listed "pain in right ankle and joints of right foot" as one of

Desir's symptoms. Ex. 30. As for Exhibit 44, the billing statement from Pro Spine and Pain

Medicine PLLC reflecting treatment by Dr. Syed Husain, Desir testified that he received treatment

from Dr. Husain in 2016 for pain related to his ankle injury.

       Second, Exhibit 47, the bill from Absolute Chiropractic Care, itself reflects that the

referenced back treatment was causally connected to the August 29,2014 motor vehicle accident.

The bill contains the notation "Case Description: MVA 08/29/14" and relates to treatment within

the first two months after the accident. Ex. 47. The Court will therefore maintain the medical

expenses relating to all ofthese exhibits, with the exception of Exhibits 29 and 40.

               3.      Final Calculations


       Though the Court has declined to accept the Government's broad arguments for rejecting

some or all of the expenses in the medical bills with unpaid balances, it does not accept Desir's

requests in their entirety. As discussed above, the Court will not include in the damages award

Desir's request for $4,594 in medical expenses from Bay Surgery Centers and $5,401 from Tower

Radiology, Exhibit 40, the "Billing Summary" for Bay Surgery Centers, lists a total outstanding

charge of $4,594.00 in the column for "Insurance 1" and $0.00 in the "Patient" column. Ex. 40.

Where the only evidence presented relating to Bay Surgery Centers shows that the charges were



                                                12
       Case 8:17-cv-03465-TDC Document 145 Filed 02/26/21 Page 13 of 17



paid by insurance and there was no balance owed by Desir, the Court concludes that Desir has not

established that he incurred medical expenses from Bay Surgery Centers. Similarly, Exhibit 29,

Desir's "Personal Financial History" with Tower Radiology, lists a "Total Balance" of $5,401.17,

including an "Insurance Balance" of $5,355.00 and a "Patient Balance" of $46.17. Ex. 29. The

document also lists a previous payment of$181.01. Where the evidence shows that insurance paid

almost all of the charges from Tower Radiology, and Desir presented no other evidence on the

issue, the Court finds that Desir's total expenses incurred from Tower Radiology total $227, the

sum of the paid bill and the patient balance, and ■will award damages in that amount. This lower

amount is properly awarded because Dr. Gregory Guyton, an expert witness for the Government,

confirmed during his trial testimony that Tower Radiology conducted imaging of Desir's ankle

damage.

       As for the remaining requested medical expenses, Desir presently requests the same

amounts sought at trial in medical expenses incurred from the following providers: $13,089 from

Proflex Physical Therapy (Exhibit 27); $1,000 from Manhattan Diagnostic Radiology (Exhibit 28);

$5,335 from Andrews Chiropractic Center (Exhibit 30); $238 from MedStarNRH Rehabilitation

Network (Exhibit 34); $1,871 from MedStar Physicians Billing Services (Exhibit 35); $1,800 from

NAPA Anesthesia Services (Exhibit 36); $171 from KCI Wound Care (Exhibit 37); $1,312 from

CVS (Coram) (Exhibit 38); $125 from the University of Maryland Charles Regional Medical

Center (Exhibit 42); $1,348 from Washington Open MRI (Exhibit 43); $394 from Pro Spine &

Pain Medicine PLLC (Exhibit 44); $1,675 from Absolute Chiropractic Care (Exhibit 47); and $43

from Northshore LIJ Medical Group (Exhibit 48). Presumably as a result of write-offs, he now

requests reduced expense amounts of $1,695 for Dr. Eric Dawson (Exhibit 26); $104 for Hanger

Clinic (Exhibit 33); and $268 for NYU Hospitals Center (Exhibit 45). Consistent with the Court's



                                              13
       Case 8:17-cv-03465-TDC Document 145 Filed 02/26/21 Page 14 of 17



prior conclusions in calculating the preliminary damages award, the Court finds that these

expenses were incurred and will include them in the final damages award.

        Based on the foregoing analysis, the Court will award damages of $250,812 for past

medical expenses, consisting of $183,624 for Kaiser medical expenses; $22,145 for Medicare

expenses; $14,348 for University Place expenses; and $30,695 for the remaining expenses.

III.    Lost Earnings

        The parties have two remaining disputes regarding the damages for lost earnings, one

relating to past earnings and one relating to future earnings.

        A.     Past Earnings

        After trial, the Court's preliminary damages award included $197,516 in past lost earnings,

to be reduced by collateral sources. The parties agree that this amount should be offset by the

amount of private long-term disability payments, which totaled $104,560; by a 2018 lump sum

Social Security disability payment of $42,428; and by monthly Society Security disability

payments already received. As for monthly Social Security disability payments, before trial, the

parties stipulated that Desir "began to receive $1,236 per month in social security disability in

October 2018" and that he "has continued to receive monthly payments with cost of living

increases." Joint Proposed Pretrial Order at 16. The parties now agree that Desir received monthly

Social Security disability payments of$1,236 over 26 months, totaling $32,136, but they disagree

on whether the offset should include additional amounts paid to Desir as cost-of-living adjustments

("COLAs")in 2019 and 2020. The Government argues that the offset for Social Security disability

payments should include the 1.6 percent COLA for 2019 and the 1.3 percent COLA for 2020 listed

on the Social Security Administration's public website, which would result in an offset of$32,771

for these payments.          Social Security Administration, Cost-Of-Living Adjustments,


                                                 14
       Case 8:17-cv-03465-TDC Document 145 Filed 02/26/21 Page 15 of 17



https://www.ssa.gov/oact/cola/colaseries.html (last visited Feb. 24, 2021). Desir argues that no

such adjustment should be made because the Government failed to present evidence at trial on the

specific amount of COLAs paid to Desir.

       Here, the fact that Desir's monthly Social Security disability payments included COLAs

was in evidence in the form ofthe stipulation. Where that fact was undisputed,the Court will take

judicial notice ofthe published COLA rates and find that they provide "reasonable certainty" that

Desir's lost earnings were replaced, in part, by these additional amounts. See Fed. R. Evid.

201(b)(2), 201(d)(stating that the court may take judicial notice "at any stage ofthe proceeding").

The Court will therefore calculate the appropriate offset for past monthly Social Security disability

benefits payments to be $32,771, an amount that includes past COLAs. When this offset and the

collateral source offsets to which the parties have already agreed are subtracted from the $197,516

in past lost earnings, the final damages award for past lost eamings will be $17,757.

       B.      Future Earnings

       As for future lost eamings,the parties disagree on whether federal income taxes should be

deducted from Desir's future lost eamings. Under New York law, taxes are not deducted from a

personal injury damages award. Johnson v. Manhattan & Bronx Surface Transit Operating

Authority, 71 N.Y.2d 198, 206(1988).

       In arguing that federal taxes should nevertheless be deducted, the Government cites

Flanneryfor Flannery v. United States, 718 F.2d 108 (4th Cir. 1983), in which the United States

Court of Appeals for the Fourth Circuit held that in an FTCA case, even ifthe applicable state law

bars deductions of federal income taxes from a damages award, federal income taxes must

nevertheless be deducted from a plaintiffs future lost eamings. Id. at 111. In reaching this

conclusion, the court first referenced the FTCA's bar on punitive damages, which provides that



                                                 15
       Case 8:17-cv-03465-TDC Document 145 Filed 02/26/21 Page 16 of 17



the Government "shall not be liable for interest prior to judgment or for punitive damages." 28

U.SiC. § 2674; see Flannery, 718 F.3d at 110. The Fourth Circuit then reasoned that any award

that "gives more than the actual loss suffered by the claimant" constitutes punitive damages

prohibited by § 2674, and that a pre-income tax award would therefore be "punitive" because it

"gives the plaintiff more than is truly compensatory." Flannery, 718 F.2d at 111. The court also

concluded that the FTCA punitive damages prohibition also barred a damages award for loss of

capacity to enjoy life when a plaintiffis comatose,even though such an award was available under

state law, because such a plaintiff receives "no direct benefit" from such an award. Id.

       Although the reasoning of Flannery would apply to the present case, the Supreme Court

effectively rejected its analysis in Molzof v. United States, 502 U.S. 301 (1992). In Molzof, the

district court denied FTCA damages for loss of enjoyment of life for a comatose patient, and the

United States Court of Appeals for the Seventh Circuit affirmed, explicitly adopting the "Fourth

Circuit's view" in Flannery that the FTCA prohibits such damages as punitive. Molzofv. United

States, 911 F.2d 18,22(7th Cir. 1990). The Supreme Court reversed, holding that the FTCA "bars

the recovery only of what are legally considered 'punitive damages' under traditional common-

law principles," namely,those that depend on a defendant's "intentional or egregious misconduct"

and that are imposed with the purpose "to punish"the defendant for such misconduct. Molzof,502

U.S. at 313. While Molzofdid not explicitly address the issue of whether federal income taxes

must be deducted from an FTCA damages award, its implication is unmistakable: gross future

lost earnings, awarded for simple negligence, are not "punitive" within the meaning of § 2674

because they do not depend on the defendant's intentional or egregious conduct. See id. Since

Molzof, several courts have invoked its reasoning in finding that the relevant state law applies to

the question of whether federal income taxes should be deducted from an FTCA damages award.



                                                16
       Case 8:17-cv-03465-TDC Document 145 Filed 02/26/21 Page 17 of 17



See Kirchgessner v. United States, 958 F.2d 158, 163 (6th Cir. 1992) (stating that, in light of

Molzof, an award of gross future lost earnings does not constitute "punitive damages" under the

FTCA); Estevez v. United States,72 F. Supp. 2d 205,210(S.D.N.Y.1999)(holding that, pursuant

to Molzof,federal income taxes are not deducted from an FTCA damages award in a case governed

by New York law); see also Dawson v. United States, No. 1:1 ICVl 14, 2013 WL 2945061, at *4

(N.D. W.Va. June 14,2013)(declining to apply Flannery inlighX of Molzof). The Court therefore

will not deduct federal income taxes from the award of future lost earnings. Where the parties

otherwise agree that the Court's preliminary future lost earnings award should be reduced only by

$154,482 in offsets, the final future lost earnings award is $249,482.

                                         CONCLUSION


       For the foregoing reasons, the final damages award shall include the following amounts:

(1)Past Medical Expenses: $250,812; (2)Future Medical and Life Care Expenses: $866,566;(3)

Past Lost Earnings: $17,757;(4) Future Lost Earnings: $249,482;(5) Past Pain and Suffering:

$400,000; and(6)Future Pain and Suffering: $800,000. A separate Order shall issue.



Date: February 26,2021
                                                     THEODORE D. CHUAl
                                                     United States District Jut




                                                17
